Ibach, C. J.
Under Rule 22 of the Supreme and Appellate Courts, the briefs in this case present no question to this court for determination. Appellants’ brief contains no statement whatever of the errors assigned or relied on for reversal, no statement of the record showing any error or exception relied on, and no statement of the issues or decision. It contains merely what is called a statement of facts consisting of counsel’s deductions from the evidence, followed by quotations from certain *2authorities ou abstract questions of law,- but which are not applied, to any specific action of the court. There follows a discussion of some relative rights of appellee and appellant, but nowhere in the brief is mention made of any specific action of the court, or of any specific error. It is impossible for the court from a consideration of the brief of appellant, together with appellee’s brief, to find out what was done in the court below, and to ascertain and know with any certainty the question or questions attempted to be presented by this appeal, without resort to the record, and therefore no question is presented for decision. Repp v. Indianapolis, etc., Traction Co. (1915), — Ind. App. — , 109 N. E. 441; Vandalia Coal Co. v. Bland (1915), 59 Ind. App. 308, 108 N. E. 176; Gary, etc., R. Co. v. Hacker (1915), 58 Ind. App. 618, 108 N. E. 756; Johnson v. Bebout (1915), 59 Ind. App. 159, 108 N. E. 967; Roark v. Voshell (1915), 58 Ind. App. 203, 108 N. E. 18. Judgment affirmed.
Note.- — Reported in 112 N. E. 529.